 1   (SEE SIGNATURE BLOCK FOR ATTORNEY LIST)
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                 SAN FRANCISCO DIVISION
11
     DROPLETS, INC.                           CASE NO. 3:12-cv-03733-JST
12
                     Plaintiff,               JOINT STIPULATED WITHDRAWAL AND
13                                            SUBSTITUTION OF COUNSEL AND
          v.                                  [PROPOSED] ORDER
14
     YAHOO!, INC.,
15
                     Defendants.
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       JOINT STIPULATED WITHDRAWAL AND
                                                                 SUBSTITUTION OF COUNSEL
                                                                  CASE NO. 3:12-CV-03733-JST
 1          TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that, pursuant to Civil Local Rule 11-5 and subject to this

 3   Court’s approval, Defendant Yahoo! substitutes its counsel for this matter and designates new local

 4   co-counsel as follows:

 5          Withdrawing counsel for Defendant Yahoo! are:

 6                  Jeffrey G. Homrig (Bar No. 215890)
                    LATHAM & WATKINS LLP
 7                  140 Scott Drive
                    Menlo Park, California 94025
 8                  Telephone: +1.650.328.4600
                    Facsimile: +1.650.463.2600
 9
                    David J. Ball, Jr. (pro hac vice)
10                  PAUL, WEISS, RIFKIND & GARRISON LLP
                    2001 K Street, NW
11                  Washington, D.C. 20006-1047
                    Telephone: +1.202.223.7352
12                  Facsimile: +1.202.204.7352
13                  Jennifer H. Wu (pro hac vice)
                    PAUL, WEISS, RIFKIND & GARRISON LLP
14                  1285 Avenue of the Americas
                    New York, NY 10019
15                  Telephone: +1.212.373.3640
                    Facsimile: +1.212.492.0640
16
                    Jeffrey Alan Lamken
17                  Martin Vincent Totaro
                    Molo Lamken LLP
18                  The Watergate, Suite 600
                    600 New Hampshire Avenue
19                  Washington, DC 20037
                    Telephone: +1.202.556.2000
20                  Facsimile: +1.202.556.2001
21                  John M Whealan
                    4613 Merivale Road
22                  Chevy Chase, MD 20815
                    Telephone: +1.202.994.2195
23                  Facsimile: +1.202.994.2831
24          Lead counsel continue to be:
25                  Jennifer Haltom Doan (pro hac vice)
                    Joshua Thane (pro hac vice)
26                  HALTOM & DOAN
                    6500 Summerhill Road, Suite 100
27                  Texarkana, TX 75503
                    Telephone: +1.903.255.1000
28                  Facsimile: +1.903.255.0800

                                                      2           JOINT STIPULATED WITHDRAWAL AND
                                                                            SUBSTITUTION OF COUNSEL
                                                                             CASE NO. 3:12-CV-03733-JST
 1          New local co-counsel is:

 2                  William A. Hector (Bar No. 298490)
                    VENABLE LLP
 3                  101 California St., Suite 3800
                    San Francisco, CA 94111
 4                  Telephone: +1.415.653.3738
                    Facsimile: +1.415.653.3755
 5
            Further, Plaintiff Droplets withdraws counsel and designates new lead counsel as follows:
 6
            Withdrawing counsel for Plaintiff Droplets are:
 7
                    Vijay K. Toke
 8                  Pillsbury Winthrop Shaw Pittman LLP
                    Four Embarcadero Center, 22nd Floor
 9                  San Francisco, CA 94111
                    Telephone: +1.415.983.1200
10
                    Cameron S. Reuber
11                  Jordan Garner
                    Leason Ellis LLP
12                  One Barker Avenue, 5th Floor
                    White Plains, NY 10601
13                  Telephone: +1.914.288.0022
                    Facsimile: +1.914.288.0023
14
                    Travis L. Manfredi
15                  Cobalt LLP
                    918 Parker Street, Bldg. A21
16                  Berkeley, CA 94710
                    Telephone: +1.510.841.9800
17                  Facsimile: +1.510.295.2401
18          Lead counsel are:
19                  Courtland L. Reichman
                    Phillip J. Lee
20                  Reichman Jorgensen LLP
                    303 Twin Dolphin Drive, Suite 600
21                  Redwood Shores, CA 94065
                    Telephone: +1.650.623.1401
22
            All pleadings, orders and notices in this action going forward should be served on lead and
23
     new local co-counsel at the addresses identified above.
24
            Plaintiff Droplets and Defendant Yahoo! stipulate to the above withdrawal and substitution
25
     of counsel.
26
27

28

                                                      3          JOINT STIPULATED WITHDRAWAL AND
                                                                           SUBSTITUTION OF COUNSEL
                                                                            CASE NO. 3:12-CV-03733-JST
 1   DATED: April 3, 2019   HALTOM & DOAN
 2                          By Jennifer Haltom Doan
 3                          Jennifer Haltom Doan
                            Joshua Thane
 4                          Counsel for Yahoo!, Inc.

 5   DATED: April 3, 2019   VENABLE LLP
 6                          By William A. Hector
 7                          William A. Hector
                            Counsel for Yahoo!, Inc.
 8
     DATED: April 3, 2019   REICHMAN JORGENSEN LLP
 9
                            By Phillip J. Lee
10                          Courtland L. Reichman
11                          Phillip J. Lee
                            Michael G. Flanigan
12                          Counsel for Droplets, Inc.

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                4          JOINT STIPULATED WITHDRAWAL AND
                                                     SUBSTITUTION OF COUNSEL
                                                      CASE NO. 3:12-CV-03733-JST
 1                       ATTESTATION PURSUANT TO LOCAL RULE 5-1

 2          Pursuant to N.D. Cal. Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from each of the other signatories.

 4
     DATED: April 3, 2019                          HALTOM & DOAN
 5
                                                   By Jennifer Haltom Doan
 6
                                                   Jennifer Haltom Doan
 7                                                 Joshua Thane

 8

 9

10
                                          [PROPOSED] ORDER
11
            Pursuant to the foregoing, the above withdrawal and substitution of counsel is approved.
12
     IT IS SO ORDERED.
13

14   Dated: April 3, 2019                       ____________________________________________
                                                   UNITED STATES DISTRICT COURT JUDGE
15                                                              JON S. TIGAR

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       5           JOINT STIPULATED WITHDRAWAL AND
                                                                             SUBSTITUTION OF COUNSEL
                                                                              CASE NO. 3:12-CV-03733-JST
